        Case 2:19-cr-00005-JCM-BNW Document 39 Filed 03/29/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
     Attorney for Tyren Dillon
 7
 8                                UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00005-JCM-BNW
11
                    Plaintiff,                               STIPULATION TO ADVANCE
12                                                             SENTENCING HEARING
            v.
                                                                   (First Request)
13
     TYREN DILLON,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17
     Acting United States Attorney, and Kevin D. Schiff, Assistant United States Attorney, counsel
18
     for the United States of America, and Rene L. Valladares, Federal Public Defender, and Nisha
19
     Brooks-Whittington, Assistant Federal Public Defender, counsel for Tyren Dillon, that the
20
     Sentencing Hearing currently scheduled on May 19, 2021, be advanced to April 14, 2021, at
21
     10:00 a.m.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Government counsel is unavailable on May 19, 2021, and for the sake of
24
     continuity of counsel, the parties request the sentencing be advanced for counsel’s presence.
25
            2.      The defendant is out of custody and agrees with the need for the advancement
26
     of the sentencing hearing.
       Case 2:19-cr-00005-JCM-BNW Document 38
                                           39 Filed 03/29/21 Page 2 of 3




 1        3.     The parties agree to the advancement of the sentencing hearing.
 2        This is the first request for an advancement of the Sentencing Hearing.
 3        DATED this 29th day of March, 2021.
 4
 5   RENE L. VALLADARES                            CHRISTOPHER CHIOU
     Federal Public Defender                       Acting United States Attorney
 6
 7
     By /s/ Nisha Brooks-Whittington               By /s/ Kevin D. Schiff
 8   NISHA BROOKS-WHITTINGTON                      KEVIN D. SCHHIFF
     Assistant Federal Public Defender             Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  2
        Case 2:19-cr-00005-JCM-BNW Document 39 Filed 03/29/21 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00005-JCM-BNW
 4
                    Plaintiff,                           ORDER
 5
            v.
 6
     TYREN DILLON,
 7
                    Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that Sentencing Hearing currently scheduled for May

12   19, 2021, at the hour of 10:00 a.m., be advanced to April 14, 2021, at the hour of 10:00 a.m.

13                March
            DATED this ___29,
                          day2021.
                              of March, 2021.

14
15
                                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                     3
